IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Allen Distribution                      :
                                        :
            v.                          :
                                        :
West Pennsboro Township                 :
Zoning Hearing Board                    :
                                        :
            v.                          :
                                        :
Karl M. Smith, Mark Butler,             :
and Betty Butler                        :
                                        :
            v.                          :
                                        :
West Pennsboro Township,                :
Alan D. Shover, William P. Bock,        :
and Valerie A. Bock                     :
                                        :
Appeal of: Allen Distribution,          :
Alan D. Shover, William P. Bock         :   No. 524 C.D. 2019
and Valerie A. Bock                     :   Argued: December 10, 2019



BEFORE:     HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge
            HONORABLE ELLEN CEISLER, Judge


OPINION
BY JUDGE FIZZANO CANNON                     FILED: May 11, 2020


            Allen Distribution (Allen) appeals from the April 1, 2019 order of the
Court of Common Pleas of Cumberland County (trial court) affirming the decision
of the West Pennsboro Township (Township) Zoning Hearing Board (Board) that
concluded that Township Zoning Ordinances 2016-02 and 2016-04 (together,
Ordinances), which rezoned two parcels of land from High Density Residential (R-
2) to Industrial (I) zoning, were invalid because they constitute spot zoning. Upon
review, we affirm.
              On March 21, 2016, Allen filed an application with the Township Board
of Supervisors (Supervisors) seeking to have two tracts of land rezoned from High
Density Residential (R-2) to Industrial (I). Board’s Finding of Fact (F.F.) 2. Allen
is the equitable owner of the tracts and intends to place industrial buildings referred
to as cross dock facilities on the tracts. See F.F. 3, 7. One tract is known as 1617
Newville Road, Carlisle, Pennsylvania, and is owned by William P. Bock and
Valerie Bock (together, Bock) and contains 70 acres (Bock tract); the other tract is
known as 1525 Newville Road, Carlisle, Pennsylvania, and is owned by Allen D.
Shover and contains 62.72 acres (Shover tract). F.F. 4. (The Bock and Shover tracts
are collectively referred to as the Property). The Bock tract is located to the west of
the Shover tract. F.F. 5. A total of 125 acres of the Property is situated in the
Township with the remaining 8 acres of the Property located to the east in North
Middleton Township. See F.F. 6.
              Karl M. Smith (Smith) owns and resides at 1554 Newville Road,
Carlisle, Pennsylvania, in the Township. F.F. 8. Mark Butler and Betty Butler
(together, Butlers) own and reside at 1701 Newville Road, Carlisle, Pennsylvania,
in the Township.     F.F. 10 (Smith and Butlers are collectively referred to as
Objectors).
              Ultimately, after several public hearings on Allen’s application, the
Supervisors adopted Ordinance 2016-02 and, later, after additional hearings, also
adopted Ordinance 2016-04. F.F. 19-20, 23, 25. Both Ordinances rezoned the




                                          2
Property from High Density Residential (R-2) to Industrial (I) and are identical,
except for their numbers. See F.F. 21, 25.
               Thereafter, Objectors filed an Application for Substantive Challenge to
the Validity of Ordinance Nos. 2016-02 and 2016-04.1 F.F. 27. The Board held six
hearings on the matter at which Allen and Objectors presented evidence, including
expert testimony; the Board also received comments from the public. See F.F. 28,
30-32. The Supervisors did not participate in any of the hearings. F.F. 34.
               Thereafter, the Board conducted a special meeting at which it rendered
a unanimous verbal decision, concluding that the Ordinances were invalid. Later,
on October 27, 2017, the Board issued its written decision on the matter. The Board
concluded that Objectors sustained their burden to establish that the Ordinances
“unjustifiably, arbitrarily, and unreasonably single out land for different treatment
than from that accorded to similar surrounding land of the same character for the
economic benefit of Allen” and, therefore, were invalid as spot zoning.2 Board’s
Decision, IV, Conclusion. Allen then appealed to this Court.
               Before this Court,3 Allen argues that the trial court erred in affirming
the Board’s determination that the rezoning of the Property via the Ordinances

       1
         The Ordinances were also challenged on procedural validity grounds. The trial court
upheld the Ordinances, and on appeal, this Court affirmed. See Smith & Butler v. Board of
Supervisors of W. Pennsboro Twp. & Allen Distribution (Pa. Cmwlth., No. 873 C.D. 2017, filed
Dec. 19, 2018).
       2
          The Board ruled that there was no basis to overturn the Ordinances based on Objectors’
environmental rights argument. See Board’s Decision at 7-8; IV, Conclusion. Although Objectors
raise this argument before this Court, because of our disposition, it is not necessary for us to reach
or discuss this argument.
       3
         Where, as here, the trial court does not take additional evidence, our scope of review is
limited to determining whether the Board committed an error of law or “a manifest abuse of
discretion.” Valley View Civic Ass’n v. Zoning Bd. of Adjustment, 462 A.2d 637, 639 (Pa. 1983);

                                                  3
constituted spot zoning and, therefore, was invalid. Allen argues that zoning
classifications are within the sound judgment of the legislative body, i.e., the
Supervisors, and should not be interfered with except in cases where it is obvious
that the zoning classification has no substantial relation to the public health, safety,
morals or general welfare. Allen further argues that a properly enacted zoning
ordinance enjoys a presumption of constitutionality, and if the question of whether
the rezoning was proper is debatable, a zoning hearing board must defer to the
legislative judgment. Allen contends that Objectors have the burden of proving
“beyond all doubt” that the Ordinances are unconstitutional. Allen’s Brief at 17.
Allen also points out that in 2007, the Township adopted the Western Cumberland
County Joint Comprehensive Plan as the official Comprehensive Plan for the
Township (Western Cumberland County Council of Governments (WCCOG) Plan
or Township Comprehensive Plan) suggesting that the Property should be industrial.
Id. at 22.
               When faced with a substantive validity challenge to a zoning ordinance,
we must presume the ordinance is “‘constitutionally valid unless a challenging party
shows that it is unreasonable, arbitrary, or not substantially related to the police
power interest that the ordinance purports to serve.’” In re Realen Valley Forge
Greenes Assocs., 838 A.2d 718, 728 (Pa. 2003) (quoting C & M Developers, Inc. v.
Bedminster Twp. Zoning Hearing Bd., 820 A.2d 143, 150 (Pa. 2002)). Our Supreme
Court has stated:

               an ordinance will be deemed to be arbitrary where it is
               shown that it results in disparate treatment of similar

see also In re Realen Valley Forge Greenes Assocs., 838 A.2d 718, 727 (Pa. 2003). A zoning
board abuses its discretion “only if its findings are not supported by substantial evidence.” Valley
View Civic Ass’n, 462 A.2d at 640. Further, when an appeal presents a question of law, such as
the present case, our scope of review is plenary. In re Realen, 838 A.2d at 727.
                                                 4
             landowners without a reasonable basis for disparate
             treatment. . . . Moreover in reviewing an ordinance to
             determine its validity, courts must generally employ a
             substantive due process inquiry, involving a balancing of
             landowners’ rights against the public interest sought to be
             protected by an exercise of the police power. . . . [Z]oning
             ordinances may validly protect the interests of neighboring
             property owners from harm.
Id. “As regulations grounded in the delegated police power, zoning must accomplish
an average reciprocity of advantage . . . by which all property owners in a designated
area are placed under the same restrictions, not only for the benefit of the
municipality as a whole but also for the common benefit of one another.” Id.
(internal quotation marks, citations and bracket omitted).
             “‘[S]pot zoning . . . is an arbitrary exercise of police powers that is
prohibited by our Constitution.’” In re Realen, 838 A.2d at 729 (quoting United
Artists’ Theater Circuit, Inc. v. City of Philadelphia, 635 A.2d 612, 620 (Pa. 1993)).
“Spot zoning is a singling out of one lot or a small area for different treatment from
that accorded to similar surrounding land indistinguishable from it in character, for
the economic benefit or detriment of the owner of that lot.” Takacs v. Indian Lake
Borough Zoning Hearing Bd., 11 A.3d 587, 594 (Pa. Cmwlth. 2010) (citing In re
Realen, 838 A.2d at 729). “In spot zoning, the legislative focus narrows to a single
property and the costs and benefits to be balanced are those of particular property
owners.” In re Realen, 838 A.2d at 729. “The question is whether the lands at issue
are a single, integrated unit and whether any difference in their zoning from that of
adjoining properties can be justified with reference to the characteristics of the tract
and its environs.” Id. at 730; see In re Mulac, 210 A.2d 275, 277 (Pa. 1965).
             “The most determinative factor in an analysis of spot zoning is whether
the parcel in question is being treated unjustifiably different from similar


                                           5
surrounding land, thus creating an ‘island’ having no relevant differences from its
neighbors.” Takacs, 11 A.3d at 594; see also Schubach v. Silver, 336 A.2d 328, 336
(Pa. 1975) (Schubach II) (quoting Mulac, 210 A.2d at 277). In other words, we must
first determine whether property is being treated differently from the land
surrounding it; if so, our inquiry then turns to the issue of whether there exists a
justification for such differential treatment. See In re Fayette Cty. Ordinance No.
83-2, 509 A.2d 1342, 1346 (Pa. Cmwlth. 1986). “To establish improper spot zoning,
the challenger must prove that the provisions at issue are arbitrary and unreasonable
and have no relation to the public health, safety, morals and general welfare.”
Takacs, 11 A.3d at 594; see DiMattio v. Millcreek Twp. Zoning Hearing Bd., 147
A.3d 969, 974 (Pa. Cmwlth. 2016) (stating burden falls on challenger to prove
ordinance constitutes spot zoning).      “If the validity of a zoning ordinance is
debatable, it must be permitted to stand.” Takacs, 11 A.3d at 594. “Spot zoning
cases should be decided on the facts, guided by case law; there is no precise formula
for determining whether a rezoning of property constitutes spot zoning.” Id.
              Here, the Board concluded that, although legal title remains in Bock
and Shover, the Property is one integrated unit and the Supervisors clearly singled
out Allen for the rezoning. Board’s Decision at 10-11. Allen has entered into a
contract to purchase the Bock and Shover tracts. F.F. 7. Additionally, the Board
noted that when Allen filed its rezoning application, it simultaneously filed a Site
Concept Plan showing industrial buildings. F.F. 2-3. The Board further noted that
both tracts are included in the proposed use and there is no indication that the tracts
will remain separate. Board’s Decision at 10. Thus, we find no error or abuse of
discretion in the Board’s determination that the Property is a single integrated unit
and Allen does not argue otherwise on this point.


                                          6
             The Board further found that the Property is being treated differently
from the surrounding properties and that the Property is similar in character to the
adjoining properties. See F.F. 47; Board’s Decision at 15; IV, Conclusion. Notably,
Allen does not challenge the Board’s determination that the Property is being treated
differently. Allen also does not directly challenge the Board’s finding that the
Property is similar in character to the adjoining properties. Nonetheless, Allen raises
several arguments that, arguably, challenge the similarity between the adjoining
properties and the Property and/or that serve as justification for the differing
treatment between the adjoining properties and the Property. See Allen’s Brief at
22-27. We will address those arguments.
             Allen contends that the Board failed to address the Property’s size in
conjunction with the small size of adjacent properties. Allen’s Brief at 27; see id. at
28-29 (arguing trial court erred by failing to point out that adjacent properties were
very small in size and not similar to the rezoned property). Allen contends that the
Property’s size fits in with other industrial-zoned properties in the vicinity and,
therefore, is not a “spot” in the overall zoning map of the vicinity. Allen’s Brief at
27. Allen also contends that the industrial zoning of the Property blends in with the
surrounding uses and that it was an abuse of discretion for the Board to ignore the
proximity of the Property to the infrastructure development along the Allen Road
Corridor. Allen’s Brief at 24-25. Allen contends that there is about 28,000,000
square feet of warehouse facilities either in existence, under construction or
approved and awaiting construction along the Allen Road Corridor. Id. at 25. Allen
asserts that planning permits differences in zoning and the Board’s finding that the
industrial use is inconsistent and incompatible with surrounding residential uses
“flies in the face of the residential uses immediately to the east of the Property in


                                          7
North Middleton Township . . . that are immediately across the street from a large
industrial warehouse complex.” Id. at 25-26.
             We acknowledge that courts typically find spot zoning with respect to
small parcels. See, e.g., Mulac (1.04 acres); DiMattio, 147 A.3d at 971 (24 acres);
Fayette Cty., 509 A.2d 1342 (6 acres). However, that is not always the case. See,
e.g., In re Realen, 838 A.2d at 730 (finding reverse spot zoning of 135-acre tract);
Baker v. Chartiers Twp., 641 A.2d 688 (Pa. Cmwlth. 1994) (finding spot zoning of
220-acre tract); Appeal of Benech, 368 A.2d 828 (Pa. Cmwlth. 1977) (finding spot
zoning of 80-acre tract). Our Supreme Court has stated that the “size of the property
is only one of the determining factors[,]” Mulac, 210 A.2d at 276, and that “the large
size of [a] tract is not determinative.” In re Realen, 838 A.2d at 730.
             With respect to the Property and the surrounding uses, the Board made
the following findings. The Property consists of a total of 125 acres in the Township,
with the remaining 8 acres of the Property located to the east in North Middleton
Township. F.F. 6. The southern boundary of the Property, from its southeast corner,
follows Pennsylvania Route 641 in a westerly direction, then proceeds along
residential property classified as R-2 in a northerly direction, then in a westerly
direction to the rear of that and other residential properties zoned as R-2, then in a
southerly direction back to Pennsylvania Route 641, then in a westerly direction.
F.F. 35. The properties that front on Pennsylvania Route 641 to the south are
residential properties. F.F. 36. Smith’s property fronts on Pennsylvania Route 641
to the south. F.F. 9. Properties located immediately behind the properties that front
on the south side of Pennsylvania Route 641 are also zoned R-2. F.F. 37. The
properties adjacent to the western boundary of the Property as well as a narrow
portion of the Property adjacent to the northwest boundary of the Property are zoned


                                          8
R-2. F.F. 38. The R-2 zone continues to the west of the R-2 zoned properties that
border the western side of the Property. F.F. 39. The Pennsylvania Turnpike borders
the majority of the northern boundary of the Property except in the northwest corner
where, as previously stated, the adjacent properties are zoned R-2. F.F. 40; see F.F.
38. The properties located to the north of the Pennsylvania Turnpike are zoned
agricultural (A). F.F. 41. The properties to the east of the Property are located in
North Middleton Township and zoned “neighborhood commercial” per that
township’s zoning ordinance.4 F.F. 43. The properties adjacent to the Property
located in North Middleton Township are residential in nature and bordered to the
east by Meadowbrook Road. F.F. 44. The properties east of Meadowbrook Road
are zoned industrial. F.F. 45. There are approximately 50 single-family homes
adjacent to the Property. F.F. 51. Neither the Property nor the surrounding
properties have access to the Pennsylvania Turnpike. F.F. 46.
              In sum, properties zoned R-2 border the Property to the south and west
and a portion of the northern boundary of the northwest corner. Board’s Decision at
13. Land zoned agricultural is located north of the Pennsylvania Turnpike. Id. The
entire eastern boundary borders North Middleton Township. Id. The Property is not
surrounded by land located in the Township that is zoned less restrictively than the
R-2 zone. F.F. 48. There are three zoning classifications, with the classifications
being based on intensity of use, between Industrial, as the Property was rezoned, and




       4
          The purpose of the neighborhood commercial district is “to provide basic convenience
commercial goods and services to local residents. Uses have been limited to those that residents
are likely to need on a daily or regular basis.” North Middleton Zoning Ordinance § 204-18, R.R.
at 676.



                                               9
the surrounding R-2 districts.5 Further, the Board found that the rezoned Property is
similar in character to the properties that surround it. F.F. 47. The Board based this

       5
          The Zoning Ordinance designates the following zoning districts, ordered from least
intensive to most intensive use:

       a. (A) Agricultural
       b. (R) Rural Residential
       c. (R-1) Low Density Residential
       d. (R-2) High Density Residential
       e. (MHP) Manufactured Housing Park
       f. (MU) Mixed Use
       g. (C) Commercial
       h. (I) Industrial
       i. (Q) Quarry

Board’s Decision at 12 (citing Township Zoning Ordinance 2008-01, as amended by Zoning
Ordinance Amendment 2011-04 and 2016-03 § 109).
        The purpose of the High Density Residential (R-2) zone is “to accommodate the higher
density housing needs of the Township.” Township Zoning Ordinance § 203.1. Permitted uses in
the R-2 district are: (1) agriculture, excluding concentrated animal feeding operations (CAFOs)
and concentrated animal operations (CAOs); (2) churches and church related residences; (3)
forestry; (4) municipal services, parks and playgrounds and/or public utilities structures; (5)
dwelling units that existed on the effective date of the ordinance; (6) accessory uses customarily
incidental to the foregoing uses, including, but not limited to, family day-care facilities and no-
impact home based businesses; and (7) cluster developments. Township Zoning Ordinance §
203.2.
        The purpose of the Industrial (I) zoning district is to “provide[] for a wide range of
industrial activities that contribute to the well-being of the Township by diversifying its economy
and providing valuable employment opportunities. . . . This Zone provides for light industrial uses
as permitted by right, but requires obtainment of a conditional use for heavier and potentially more-
objectionable types of industrial uses.” Township Zoning Ordinance § 220.1. Permitted uses in
the I district are: (1) all uses permitted of right in the commercial district, excluding CAFOs and
CAOs; (2) laboratories for medical, scientific, or industrial research and development; (3)
manufacturing, packaging, storage and/or wholesaling of the following: (a) furniture, cabinets,
fixtures, office supplies, and other household appointments; (b) scientific, specialized and
technical instruments and equipment; (c) audio visual components, computers, vending machines,
electronic equipment and video games; (d) finished textile products; (e) brushes, brooms, and
combs; (f) hot tubs, spas, saunas, and swimming pools; (g) jewelry, and other precious metals; (h)
photographic, lighting, and timekeeping equipment; (i) small household appliances, excluding
major appliances; (j) musical instruments and sporting equipment; (k) cosmetics, dyes, toiletries,
and pharmaceuticals; (l) optical, dental, and medical supplies and equipment; and (m) small or
novelty products from prepared materials; (4) processing, packaging, storage and/or wholesaling;
(5) machine shop; (6) repair shops for products permitted to be manufactured in the I district; (7)

                                                10
determination on the testimony of two of Objectors’ expert witnesses as well as that
of one of Allen’s expert witnesses, Michelle Brummer, who admitted to the
similarity as well. Board’s Decision at 15; see Reproduced Record (R.R.) at 459-
60.
               With respect to Allen’s contention that the Property’s proximity to
infrastructure and development along the Allen Road Corridor justifies the rezoning
of the Property, our Supreme Court rejected a similar argument in Schubach v.
Zoning Board of Adjustment (Philadelphia), 270 A.2d 397 (Pa. 1970) (Schubach I).
In Schubach I, the property owner argued that the rezoning represented an extension
of a large commercially zoned area located a few hundred feet to the north of the
rezoned property.        The Supreme Court explained that acceptance of such an
argument
               would mean that every borderline area in the
               [municipality] could be subjected to such down zoning.
               The extension of this reasoning could lead to one tract
               after another falling into the C—2 classification: since A
               is C—2, then B should be C—2; since B is C—2, then C
               should be C—2; since C, then D; and so on, ad infinitum.
Schubach I, 270 A.2d at 400; see also Schubach II, 336 A.2d at 338 (stating Court
was not retreating from its view in Schubach I that “simply because a piece of
property rests on the border of a commercial zone it automatically can be rezoned
commercial”); Fayette Cty., 509 A.2d at 1346 (finding spot zoning where land
bordering property zoned industrial was rezoned from R-2 to M-2 Heavy Industrial
and ruling that industrial uses on opposite side of state highway did not justify
extending industrial zone into residential area; simply because “property borders


welding shops; (8) communication antennas that are co-located upon existing structures; (9)
recycling collection facilities as an accessory use; and (10) restaurants and drive-thru restaurants.
Township Zoning Ordinance § 220.2.

                                                11
property zoned industrial does not mean it automatically can be rezoned industrial”).
Moreover, we cannot attribute more significance to the use of more distant properties
than those properties adjacent to the subject property. As Objectors argue, “[s]pot
zoning would have nothing to do with a spot or an island if the use of non-adjacent
properties was more relevant than the adjacent properties.” Objectors’ Brief at 20.
             Nonetheless, Allen argues that the Property’s rezoning is consistent
with the Township Comprehensive Plan (i.e., WCCOG Plan) for the area. Allen’s
Brief at 22-23. Objectors, however, argue that the rezoning is only consistent with
the Township Comprehensive Plan’s map as it applies to the Property and not as it
applies to that corner of the Township. Objectors’ Brief at 31. Objectors point out
that the WCCOG Plan identified all parcels between Newville Road and the
Pennsylvania Turnpike as future industrial growth areas. Objectors’ Brief at 31
(citing R.R. at 672). Objectors state that this designation included not only the
Property that has been rezoned but also 11 residential properties along Newville
Road and at least one additional parcel containing 21 acres immediately adjacent to
the western boundary of the Bock property. Id. Objectors also state that Allen’s
plan depicts all 31 properties on the southern side of Newville Road as commercial,
rather than R-2. Objectors assert that if the rezoning “resulted in a change to the
designation [of] all of the properties in this corner of the [T]ownship consistent with
the future land use map, then perhaps there would be a different result, but that has
not occurred.” Id. The Board, too, indicates that if the rezoning was on a larger
scale to include adjoining properties, one could argue that it would be consistent
with the entire map and text of the Township Comprehensive Plan. Board’s Brief at
29-30.




                                          12
             The Board noted that although the map of the WCCOG Plan indicates
that the Property is within a zone designated for future Industrial zoning, there are
other adjoining properties that were also within the zone labeled as Industrial.
Board’s Decision at 16. Additionally, some adjoining properties which are zoned
R-2 are designated as Commercial.         Board’s Decision at 16.       The adjoining
properties were not, however, rezoned. See Board’s Decision at 17. As the Board
argues, “the rezoning is consistent with the [WCCOG] [P]lan’s map as it applies to
Allen, but inconsistent with the surrounding properties.” Board’s Brief at 11.
Although the rezoning of the Property may be consistent with the Township
Comprehensive Plan’s map, the fact that only the Property was rezoned and the
adjoining properties were not rezoned consistent with the map supports the Board’s
determination that the map’s significance is mitigated and, therefore, it is not
determinative.
             Additionally, the WCCOG map is not the entire plan. The WCCOG
Plan contains the following text:

             In order to avoid the associated headaches brought by
             sudden large scale development and its proximity to other
             zoning districts, care must be taken to avoid negative
             impacts to the surrounding and prosperous residential,
             agricultural and conservation communities. As a
             separation of the business districts from the residential and
             rural districts is of significant concern, these non-
             residential zones would ideally be limited to strictly
             nonresidential development and include allowances for
             other non-business uses like schools, hospitals,
             government facilities, and churches. Serious consideration
             must also be given to the need for proper transition
             between uses as conflicts may arise in some circumstances
             between neighboring properties.


                                          13
Board’s Decision at 16 (citing WCCOG Plan, p. 119). The Board further noted that
our Supreme Court upheld a rezoning, considering the comprehensive plan, where
the evidence established that the rezoned property was a “transition zone” and
represented the “best buffer.” Board’s Decision at 16 (discussing Schubach II, 336
at 338). In Schubach II, our Supreme Court stated:

               Instantly, we merely recognized that to promote the
               orderly development of a community the zoning
               authorities must be allowed to put a piece of property to
               the use which is most beneficial to the comprehensive
               plan, i.e., establish a land use which best blends in with
               surrounding different uses.
Schubach II, 336 A.2d at 338. As stated, there are three zoning classifications
between Industrial, as the Property was rezoned, and the surrounding R-2 districts.
We find no error or abuse of discretion in the Board’s determination that the
industrial zoning of the Property does not establish a land use that “best blends in
with surrounding different uses.” There are significant differences between the
rezoned Property’s designation of Industrial and the adjoining properties which are
zoned R-2. See supra note 6.
               Finally, the Board noted that the WCCOG Plan was adopted nearly 10
years ago and, therefore, should be reviewed pursuant to Section 301(c) of the
Pennsylvania Municipalities Planning Code,6 53 P.S. § 10301(c), which requires a
review of the comprehensive plan every 10 years. Board’s Decision at 17. The
Board noted that the Cumberland County Comprehensive Plan was adopted in 2011




      6
          Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §§ 10101–11202.



                                              14
and that the Cumberland County Planning Commission stated that the rezoning was
inconsistent with the County Comprehensive Plan.7 Board’s Decision at 17.
               Allen points out that the rezoning received favorable recommendations
from other governing entities and is in accordance with the WCCOG Plan (i.e., the
Township Comprehensive Plan). Allen’s Brief at 25. Allen maintains that the Board
simply disagreed with various governing entities who recommended the rezoning.
Id. at 22. Allen argues that this disagreement, coupled with the fact that Allen’s and
Objectors’ expert witnesses had contrary views as to the rezoning’s compatibility
with the surrounding area, suggests that the issue is fairly debatable, and therefore,
the Board’s failure to defer to the Supervisor’s legislative judgment to rezone the
Property constituted an error of law and an abuse of discretion. Id. at 22-23.
               We note that the Board found that after Allen filed its Application for
rezoning, the Supervisors referred the Application to the Cumberland County
Planning Commission, the Township Planning Commission and the WCCOG for
consideration. F.F. 12. As noted above, the Supervisors in 2007 adopted the
WCCOG Plan as the official Comprehensive Plan for the Township. F.F. 13. The
Cumberland County Planning Commission reviewed the Application and indicated
that the rezoning was consistent with the WCCOG Plan but inconsistent with the
County Comprehensive Plan. F.F. 14-15. The Cumberland County Planning
Commission voted 4-2 to recommend the approval of the proposed rezoning. F.F.

       7
         Objectors point out that the County Plan depicts the rezoned area as residential in nature.
Objectors’ Brief at 36. Objectors also point out that the Township adopted a new comprehensive
zoning ordinance in 2011 and it was amended in 2016. Id. at 37. Objectors state that during that
process, the Township did not attempt to modify the zoning designation of any land in this area of
the Township. Id. Objectors also note that the County Plan includes North Middleton Township.
Objectors point to testimony that prior to 2011, the area between the Township boundary and
Meadowbrook Road had been included in North Middleton’s industrial district. Id. at 32 (citing
R.R. at 240). However, in 2011, the zoning of that area was changed to a Neighborhood
Commercial district, and eight acres of the Property lies in this zoning district. Id.
                                                15
16. The Township’s Planning Commission also reviewed the Application and voted
to remain neutral. F.F. 17. A steering committee of the WCCOG reviewed the
Application and voted unanimously to approve the rezoning. F.F. 18. There is no
indication that the full WCCOG reviewed the Application. See generally Board’s
Decision.
              Allen, however, fails to cite any authority to support its position that
these recommendations make the issue of rezoning debatable. Indeed, our case law
on spot zoning does not require unchecked deference to the legislative body when
spot zoning is claimed. See supra pp. 5-6 (discussing what constitutes spot zoning).
Consequently, we agree with the Board that simply because various government
entities voted to recommend rezoning in conjunction with their review of the
comprehensive plan(s), this is not determinative as to whether the issue constitutes
spot zoning and, therefore, does not automatically render the issue “debatable.” See
Board’s Decision at 17.
            Lastly, the Board also concluded that the rezoning was for the economic
benefit of Allen, as well as Bock and Shover, and that there was no direct testimony
regarding the benefits to be gained by any other party, noting that the Supervisors
did not participate in any of the hearing sessions. Board’s Decision at 11. Allen
does not challenge the Board’s determination that the rezoning benefits Allen,
Shover, and Bock; instead, Allen asserts that the Board acted arbitrarily and abused
its discretion because the Board ignored factors that the Supervisors considered
beneficial to the community. Allen’s Brief at 23-24. Allen points to minutes of the
Supervisor’s public hearing held on June 27, 2016 to consider the rezoning request
and notes Supervisor Barrick’s statement regarding the construction jobs, facility




                                         16
workers and tax revenues that would result. Allen’s Brief at 23-24 (citing Exhibit
L-10, R.R. at 694).
             The Board, however, asserts that the owners of the surrounding
properties receive no benefit. Board’s Brief at 14. Both the Board and Objectors
point to the fact that despite the Township Comprehensive Plan designating
additional properties for industrial or commercial zoning, as discussed above, only
the Property was rezoned. See Board’s Brief at 29-30; Objectors’ Brief at 31. They
maintain that, as a result, the rezoning serves only Allen’s interests and does not
serve the planning goals of the Township. Id.
             We agree with the Board’s suggestion that a rezoning will create some
benefit to persons other than the owner, such as construction work, employment, etc.
Board’s Brief at 15. However, as our Supreme Court stated, an ordinance cannot
“singl[e] out [] one lot or a small area for different treatment from that accorded to
similar surrounding land indistinguishable from it in character, for the economic
benefit of the owner of that lot[,] as such constitutes invalid spot zoning.” Schubach
II, 336 A.2d at 336.     Our Court has held that where zoning was enacted to
accommodate the plans of one landowner and was not enacted to enhance the
public’s health, safety, morals and general welfare, there was no justification for the
differential treatment of land and, therefore, the rezoning constituted spot zoning.
Fayette Cty., 509 A.2d at 1346.                Our Supreme Court has stated:


             lawful zoning must be directed toward the community as
             a whole, concerned with the public interest generally, and
             justified by a balancing of community costs and benefits.
             These considerations have been summarized as requiring
             that zoning be in conformance with a comprehensive plan
             for the growth and development of the community.


                                          17
In Re Realen, 838 A.2d 729.
                As Objectors and the Board point out, despite the Township
Comprehensive Plan designating numerous other properties both adjacent to and in
the immediate vicinity of the Property for industrial zoning, only the Property was
rezoned.      Thus, although the rezoning is in conformance with the Township
Comprehensive Plan with respect to the Property, the rezoning is not in conformance
with the Township Comprehensive Plan for the community. As such, we cannot say
that the Board erred in determining that the Property was singled out to benefit Allen
to the exclusion of other properties.
                Further, the Board determined that the rezoning did not promote the
health, safety and welfare of Township residents. The Board credited the testimony
regarding adverse noise, light and glare associated with the industrial use and also
noted Objectors’ expert witness’s testimony regarding real estate appraisal. Board’s
Decision at 17; see F.F. 30(B). The Board found that the rezoned Property would
have an adverse effect on the neighboring residential properties and their value.
Board’s Decision at 17; see F.F. 52. The Board is the arbiter of credibility and
weight to be afforded the evidence and we may not engage in factfinding or disturb
the Board’s credibility determinations on appeal.8 See Manayunk Neighborhood

        8
         Allen points to the trial court’s analysis, stating that if one looks at the “forest” to analyze
the rezoning, the rezoning could be held to be proper; however, if one looks at the “trees” (i.e., the
immediately adjacent properties), the rezoning created an undue burden on the un-rezoned
properties. Trial Court Statement in Lieu of 1925(a) Opinion at 2-3. The trial court states that
either decision would be supported by the record, and it gave due deference to the Board. See id.
Allen argues that these statements establish that the issue is debatable and, therefore, the
Ordinances should be deemed valid. However, the trial court’s statement that a “forest” view
approach could also have been held to be proper is erroneous. As discussed, analyzing the rezoning
against parcels that are more remote in location and not in the immediate vicinity of the rezoned
subject property is not what is required under a spot zoning analysis. See discussion supra p. 12.
        To the extent Allen argues that the necessity of a credibility determination makes this issue
debatable, we disagree. It is in the Board’s discretion to decide the weight afforded the evidence.

                                                  18
Council v. Zoning Bd. of Adjustment, 815 A.2d 652, 658 (Pa. Cmwlth. 2002).
Where, as here, the findings of fact are based on substantial evidence, those findings
are binding on this Court for purposes of appellate review. DiMattio, 147 A.3d at
974. Consequently, in employing a substantive due process inquiry, substantial
evidence supports the Board’s determination that the rezoning does not promote the
health, safety and welfare of Township residents.
             Based on the foregoing, we find no error or abuse of discretion in the
Board’s determination that the Ordinances unjustifiably, arbitrarily, and
unreasonably singled-out land for treatment different than similar surrounding land
of the same character for the economic benefit of Allen. As such, the Ordinances
constitute spot zoning and, therefore, are invalid.
             Accordingly, we affirm.



                                         __________________________________
                                         CHRISTINE FIZZANO CANNON, Judge




Manayunk, 815 A.2d at 658. If no weight was given to the evidence supporting the contrary
conclusion, there can be no competing position to make the issue debatable.

                                           19
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Allen Distribution                    :
                                      :
            v.                        :
                                      :
West Pennsboro Township               :
Zoning Hearing Board                  :
                                      :
            v.                        :
                                      :
Karl M. Smith, Mark Butler,           :
and Betty Butler                      :
                                      :
            v.                        :
                                      :
West Pennsboro Township,              :
Alan D. Shover, William P. Bock,      :
and Valerie A. Bock                   :
                                      :
Appeal of: Allen Distribution,        :
Alan D. Shover, William P. Bock       :   No. 524 C.D. 2019
and Valerie A. Bock                   :


                                   ORDER


            AND NOW, this 11th day of May, 2020, the April 1, 2019 order of the
Court of Common Pleas of Cumberland County is AFFIRMED.




                                    __________________________________
                                    CHRISTINE FIZZANO CANNON, Judge